      Case 2:19-cv-00231-JNP-DAO Document 29 Filed 05/26/20 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


 NANCY S. and S.S.,
                                                       MEMORANDUM DECISION AND
                          Plaintiffs,                  ORDER DENYING DEFENDANT’S
 v.                                                        MOTION TO DISMISS

 ANTHEM       BLUE CROSS AND BLUE                        Case No. 2:19-cv-00231-JNP-DAO
 SHIELD,
                                                             District Judge Jill N. Parrish
                          Defendant.



       Nancy S. and S.S. (Plaintiffs) sued their health insurance provider, Anthem Blue Cross and

Blue Shield, based upon its denial of coverage for S.S.’s stay in a residential mental health

treatment center. Plaintiffs assert two causes of action: (1) a claim for benefits under the Employee

Retirement Income Security Act of 1974 (ERISA) and (2) a claim that Anthem violated the Mental

Health Parity and Addiction Equity Act of 2008 (Parity Act). Anthem moved to dismiss the Parity

Act cause of action, arguing that Plaintiffs failed to plead facts sufficient to support this claim.

[Docket 5]. The court DENIES the motion to dismiss.

                                        BACKGROUND

       S.S. is a minor covered by a health insurance plan provided by Anthem. S.S. has suffered

from depression, anxiety, an eating disorder, chronic suicidal ideations, hallucinations, and

substance abuse issues.

       Anthem approved 21 days of treatment in Solstice, a residential mental health facility. On

January 6, 2016, S.S. was admitted to Solstice. On January 26, 2016, Solstice contacted Anthem

to schedule a peer to peer review of the medical necessity of further residential treatment. Anthem

agreed to a peer to peer interview, and Solstice contacted S.S.’s clinical team to schedule an


                                                 1
      Case 2:19-cv-00231-JNP-DAO Document 29 Filed 05/26/20 Page 2 of 10



interview time. But after business hours on January 27, 2016, Anthem contacted Solstice and stated

that Anthem had decided to deny coverage for further treatment without engaging in the peer to

peer review process. In a letter dated January 27, 2016, Anthem denied further coverage for S.S.’s

treatment in the facility because it determined that the treatment was not medically necessary:

               You went to residential treatment for your mental health condition
               and your stay was approved. A request was made to extend your stay.
               The plan’s clinical criteria considers [sic] ongoing care medically
               necessary when progress is being made toward treatment goals, or,
               if there is no progress, the treatment plan is being changed so that
               progress will be likely. The information we have tells us that
               progress toward treatment goals isn’t occurring and your treatment
               plan hasn’t been changed so that progress will be likely. For this
               reason, the request for you to remain in residential treatment is
               denied as not medically necessary. There may be options to help you
               continue your treatment, such as outpatient services. We encourage
               you to discuss these options with your doctor.

       Nancy S. submitted an appeal from the denial of benefits to Anthem, which upheld its

initial decision under the contradictory rationale that residential treatment was not medically

necessary because S.S. had progressed enough during her 21-day stay that she was no longer at

risk for serious harm:

               We reviewed all the information that was given to us before with the
               first request for coverage. We also reviewed all that was given to us
               for the appeal. Your doctor wanted you to stay longer in residential
               treatment center care. You were getting this because you had been
               at risk for serious harm without 24 hour care. We understand that
               you would like us to change our first decision. Now we have new
               information from the medical record plus letters. We still do not
               think this is medically necessary for you. We believe our first
               decision is correct for the following reason. After the treatment you
               had, you were no longer at risk for serious harm that needed 24 hour
               care. You could have been treated with outpatient services.

Nancy S. then requested that Anthem’s denial of coverage be evaluated by an external review

agency. The external reviewer upheld the denial of benefits, stating: “Residential mental health

treatment from 1/27/16 to present for this member was not medically necessary.” The reviewer did

                                                2
      Case 2:19-cv-00231-JNP-DAO Document 29 Filed 05/26/20 Page 3 of 10



not clarify whether the medical necessity determination was based upon the lack of progress

toward treatment goals or whether it was based upon evidence of enough progress that S.S. no

longer required 24-hour care.

        Nancy S. and S.S. sued Anthem, asserting two causes of action: (1) a claim for benefits

under ERISA and (2) a claim that Anthem violated the Parity Act by evaluating a request for

coverage of mental healthcare treatment under a more stringent standard than it would apply to a

request for coverage for other types of healthcare. Anthem moved to dismiss the Parity Act claim,

arguing that Plaintiffs did not allege facts sufficient to support liability.

                                        LEGAL STANDARD

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citation omitted). “The burden is on the plaintiff to ‘frame a complaint with

enough factual matter (taken as true) to suggest’ that he or she is entitled to relief.” Robbins v.

Oklahoma ex rel. Dept. of Human Servs., 519 F.3d 1242, 1247 (10th Cir. 2008) (citation omitted).

The allegations in the complaint must be “more than ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action[.]’” Id. (citation omitted). In addition, “once a claim

has been stated adequately, it may be supported by showing any set of facts consistent with the

allegations in the complaint.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 563 (2007). In other

words, once a plaintiff adequately states a claim for relief, he or she “must ‘nudge [his] claims

across the line from conceivable to plausible’ in order to survive a motion to dismiss.” Khalik v.

United Air Lines, 671 F.3d 1188, 1190 (10th Cir. 2012) (alteration in original) (citation omitted).

                                              ANALYSIS

        Anthem argues that Plaintiffs failed to state a claim for violation of the Parity Act. It

contends that the complaint does not allege facts showing that it denied coverage for S.S.’s

                                                    3
      Case 2:19-cv-00231-JNP-DAO Document 29 Filed 05/26/20 Page 4 of 10



residential mental health treatment using a more stringent standard than it would apply to claims

for coverage for surgical or other medical treatments. In other words, Anthem asserts that Plaintiffs

did not plead facts demonstrating an improper disparity in coverage for mental healthcare services.

       The court first addresses the legal standard for pleading a Parity Act claim. The court then

applies this standard to facts pled in the complaint.

                          I.      PARITY ACT LEGAL FRAMEWORK

       The Parity Act, codified at 29 U.S.C. § 1185a, is an amendment to ERISA enforced by

seeking equitable relief through Section 502(a)(3) of that Act. See Christine S. v. Blue Cross Blue

Shield of New Mexico, No. 2:18-cv-00874-JNP-DBP, 2019 WL 6974772, at *6 (D. Utah Dec. 19,

2019). Among other provisions, the Parity Act requires that an ERISA benefits plan “providing for

‘both medical and surgical benefits and mental health or substance use disorder benefits’ must not

impose more coverage restrictions on the latter than it imposes on the former.” Id. (quoting 29

U.S.C. § 1185a(a)(3)(A)). This parity requirement takes two forms: (1) plan administrators may

not apply treatment limitations to mental health benefits that are more restrictive than “the

predominant treatment limitations applied to substantially all medical and surgical benefits” and

(2) plan administrators may not apply “separate treatment limitations” only to mental health

benefits. 29 U.S.C. § 1185a(a)(3)(A)(ii). As this court recently stated, “[i]n effect, the Parity Act

prevents insurance providers from writing or enforcing group health plans in a way that treats

mental and medical health claims differently.” David S. v. United Healthcare Ins. Co., No.

2:18-cv-00803-RJS, 2019 WL 4393341, at *3 (D. Utah Sept. 13, 2019) (citing Munnelly v.

Fordham Univ. Faculty, 316 F. Supp. 3d 714, 728 (S.D.N.Y. 2018) (“Essentially, the Parity Act

requires ERISA plans to treat sicknesses of the mind in the same way that they would a broken

bone”)).



                                                  4
      Case 2:19-cv-00231-JNP-DAO Document 29 Filed 05/26/20 Page 5 of 10



       The Parity Act implementing regulations target and prohibit specific unequal “treatment

limitations.” See 29 C.F.R. § 2590.712; see also 29 U.S.C. §§ 1185a(a)(3)(A)(ii)–(B)(iii) (defining

“treatment limitations”). Treatment limitations include “both quantitative treatment limitations,

which are expressed numerically (such as 50 outpatient visits per year), and nonquantitative

treatment limitations, which otherwise limit the scope or duration of benefits for treatment under

a plan or coverage.” 29 C.F.R. § 2590.712(a). Nonquantitative treatment limitations on mental

health benefits include “[m]edical management standards limiting or excluding benefits based on

medical necessity or medical appropriateness” and “[r]efusal to pay for higher-cost therapies until

it can be shown that a lower-cost therapy is not effective (also known as fail-first policies or step

therapy protocols).” Id. § 2590.712(c)(4)(ii). The Parity Act regulations further specify that all

“processes, strategies, evidentiary standards, or other factors used in applying” nonquantitative

treatment limitations are subject to the statute’s parity requirements. Id. § 2590.712(c)(4)(i). The

parity comparison must be between mental health/substance abuse and medical/surgical care “in

the same classification,” and the regulations list six classifications: (1) inpatient, in-network; (2)

inpatient, out-of-network; (3) outpatient, in-network; (4) outpatient, out-of-network; (5)

emergency care; and (6) prescription drugs. See id. § 2590.712(c)(2)(ii)(A) & (4)(i).

       Treatment limitations are not necessarily evident on the face of an insured’s plan terms and

may be imposed during a claims administrator’s application of the plan to a given claim for benefits

or type of treatment coverage in a specific case. Therefore, plaintiffs often must plead “as-applied”

challenges to enforce their Parity Act rights when a disparity in benefits criteria occurs in

application rather than in the plan terms. See, e.g., Michael D. v. Anthem Health Plans of Kentucky,

Inc., 369 F. Supp. 3d 1159, 1175 (D. Utah 2019) (permitting as-applied Parity Act challenge); Kurt




                                                  5
      Case 2:19-cv-00231-JNP-DAO Document 29 Filed 05/26/20 Page 6 of 10



W. v. United Healthcare Ins. Co., No. 2:19-cv-00223-CW, 2019 WL 6790823, at *4 (D. Utah Dec.

12, 2019) (same); David S., 2019 WL 4393341, at *4 (same).

          As the court has recently discussed, the Tenth Circuit has not promulgated a test to

determine what is required to state a claim for a Parity Act violation, and district courts have

presented varying analyses. See, e.g., Michael D., 369 F. Supp. 3d at 1174–75 (discussing different

pleading standards). In the absence of any concrete guidance, this court has adopted a three-part

analysis. David P. v. United Healthcare Ins. Co., No. 2:19-cv-00225-JNP-PMW, 2020 WL 607620,

at *15 & n.12 (D. Utah Feb. 7, 2020). Under this test, “Parity Act plaintiffs must (1) identify a

specific treatment limitation on mental health benefits, (2) identify medical/surgical care covered

by the plan that is analogous to the mental health/substance abuse care for which the plaintiffs seek

benefits, and (3) plausibly allege a disparity between the treatment limitation on mental

health/substance abuse benefits as compared to the limitations that defendants would apply to the

covered medical/surgical analog.” Id. at *15.

    II.       APPLICATION OF THE LEGAL FRAMEWORK TO THE FACTS PLED IN
                                   THE COMPLAINT

   A. Treatment Limitation

   Plaintiffs must first identify a treatment limitation that Anthem imposed on the type of mental

health care that S.S. received. Under Parity Act regulations and a long list of this court’s prior

decisions, plaintiffs do not need to identify a specific unequal limitation in the terms of their

benefits plan and can pursue “as-applied” challenges. See 29 C.F.R. § 2590.712(c)(4)(i); Michael

W. v. United Behavioral Health, No. 2:18-cv-00818-JNP, 2019 WL 4736937, at *18 (D. Utah Sept.

27, 2019). Plaintiffs must only demonstrate that the defendant imposed “a nonquantitative

treatment limitation with respect to mental health or substance use disorder benefits . . . under the

terms of the plan (or health insurance coverage) as written and in operation” through “any


                                                 6
      Case 2:19-cv-00231-JNP-DAO Document 29 Filed 05/26/20 Page 7 of 10



processes, strategies, evidentiary standards, or other factors” that “are applied . . . more stringently

than, the processes, strategies, evidentiary standards, or other factors used in applying the

limitation with respect to medical/surgical benefits.” 29 C.F.R. § 2590.712(c)(4)(i) (emphasis

added). Indeed, the Parity Act regulations recognize multiple examples where a plan’s facially

equal treatment limitations may “in practice” violate the Parity Act. See id. § 2590.712(c)(4)(iii),

ex. 1, 3, & 5.

        Plaintiffs have clarified in their response brief that they are asserting an as-applied

challenge under the Parity Act. The complaint alleges that Anthem applied the terms of the benefit

plan so as to limit coverage of mental health care treatment. Specifically, Plaintiffs allege that

Anthem determined that residential treatment was not medically necessary because S.S. was not

progressing in her treatment plan after only 21 days of treatment. Accordingly, Plaintiffs have

identified a limitation to the coverage of mental health treatment.

    B. Analogous Covered Medical/Surgical Care

        Second, Plaintiffs must identify medical/surgical care that is covered by the plan and is

analogous to the mental health care S.S. received. The complaint alleges that the medical/surgical

analogs to residential mental health care include “sub-acute inpatient treatment settings such as

skilled nursing facilities, inpatient hospice care, and rehabilitation facilities.”

        As this court recently recognized in Kurt W. v. United Healthcare Insurance Co.:

                 The Final Rules under the Parity Act state, in no uncertain terms,
                 that “[b]ehavioral health intermediate services are generally
                 categorized in a similar fashion as analogous medical services; for
                 example, residential treatment tends to be categorized in the same
                 way as skilled nursing facility care in the inpatient classification”
                 and that “if a plan or issuer classifies care in skilled nursing facilities
                 or rehabilitation hospitals as inpatient benefits, then the plan or
                 issuer must likewise treat any covered care in residential treatment
                 facilities for mental health or substance user disorders as an inpatient
                 benefit.”


                                                     7
      Case 2:19-cv-00231-JNP-DAO Document 29 Filed 05/26/20 Page 8 of 10



No. 2:19-cv-00223-CW, 2019 WL 6790823, at *5 (D. Utah Dec. 12, 2019) (quoting Final Rules

Under the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of

2008; Technical Amendment to External Review for Multi–State Plan Program, 78 Fed. Reg.

68,247 (Nov. 13, 2013) (“Final Rules”)); see also Danny P. v. Catholic Health Initiatives, 891 F.3d

1155, 1158 (9th Cir. 2018) (agreeing that “coverage at residential treatment facilities must, indeed,

be like the coverage at skilled nursing facilities”). This court has also analogized mental

health/substance abuse residential treatment centers to medical/surgical inpatient hospice and

rehabilitation facilities. See D.K. v. United Behavioral Health, No. 2:17-cv-01328-DAK, 2020 WL

262980, at *4 (D. Utah Jan. 17, 2020); Michael W., 2019 WL 4736937, at *19; Timothy D. v. Aetna

Health & Life Ins. Co., No. 2:18-cv-00753-DAK, 2019 WL 2493449, at *4 (D. Utah June 14,

2019).

         Here, Plaintiffs’ complaint identifies the analogous covered medical/surgical treatment

setting as a “skilled nursing facilities, inpatient hospice care, and rehabilitation facilities.” Anthem

does not dispute that it covers these medical treatments. Accordingly, as established in prior cases

before this court, Plaintiffs have sufficiently identified the relevant medical/surgical analog

covered by Anthem.

    C. As-Applied Disparity

         Third, Plaintiffs must plausibly allege a disparity between the treatment limitation applied

to S.S.’s metal health care as compared to the treatment limitations applied to the covered

medical/surgical analog. See, e.g., Timothy D., 2019 WL 2493449, at *3–4. Plaintiffs assert in their

complaint that Anthem does not apply a 21-day time limit when determining whether medical or

surgical treatments are effective:

                Specifically, Anthem’s determination that treatment to effectively
                address S.’s mental health and substance use disorders at Solstice
                was not medically necessary after only three weeks of care, despite
                                                   8
      Case 2:19-cv-00231-JNP-DAO Document 29 Filed 05/26/20 Page 9 of 10



               the recommendations of her treatment team and in a way that
               conflicted with generally accepted standards of care was
               inconsistent with the manner in which Anthem evaluates the medical
               necessity for treatment of medical and surgical treatment provided
               at intermediate levels of care.

       Anthem argues that Plaintiffs do not allege sufficient facts to support their conclusion that

Anthem applies its medical necessity criteria more stringently to mental health residential

treatment than it does to other types of inpatient health care treatment. In essence, Anthem asserts

that Plaintiffs have not specifically alleged the precise treatment limitation that it applies to

inpatient medical/surgical care. Anthem also contends that Plaintiffs must be barred from

conducting discovery to find out how Anthem applies its medical necessity criteria to these

analogous medical treatments.

       But the court recognizes that the Parity Act “counsels against a rigid pleading standard”

because of the disparity of information between plaintiffs and defendants regarding the treatment

limitations claims administrators apply to the analogous medical care that a plaintiff did not seek.

Michael W., 2019 WL 4736937, at *18; see also Bushell v. UnitedHealth Grp. Inc., No. 17-cv-

2021-JPO, 2018 WL 1578167, at *6 (S.D.N.Y. March 27, 2018). Indeed, this court has repeatedly

acknowledged that Parity Act claims “generally require further discovery to evaluate whether there

is a disparity between the availability of treatments for mental health and substance abuse disorders

and treatment for medical/surgical conditions.” Michael W., 2019 WL 4736937, at *18 (quoting

Timothy D., 2019 WL 2493449, at *4); see also Melissa P. v. Aetna Life Ins. Co., No.

2:18-cv-00216-RJS-EJF, 2018 WL 6788521, at *4 (D. Utah Dec. 26, 2018) (observing that

“[d]iscovery will allow [the plaintiff] to learn and compare the processes, strategies, evidentiary

standards, and other factors [the claims administrator] used for sub-acute care in both” mental and

medical healthcare coverage contexts). Plaintiffs are not required to point to a specific criteria



                                                 9
     Case 2:19-cv-00231-JNP-DAO Document 29 Filed 05/26/20 Page 10 of 10



disparity with the precision Anthem proposes. Accordingly, Plaintiffs have adequately alleged a

treatment limitation disparity based on the available information at this stage.

       In sum, Plaintiffs have adequately pled their Parity Act claim because (1) they identified

an as-applied limitation to S.S.’s residential mental health treatment; (2) they appropriately

analogized to medical/surgical care at skilled nursing, inpatient hospice, or inpatient rehabilitation

facilities; and (3) they plausibly alleged a disparity between how Anthem applies limitations to

residential mental health care and inpatient medical/surgical care.

                                 CONCLUSION AND ORDER

       For the foregoing reasons, Anthem’s motion to dismiss is DENIED. [Docket 5].

Signed May 26, 2020

                                               BY THE COURT


                                               ____________________________
                                               Jill N. Parrish
                                               United States District Court Judge




                                                 10
